      Case 3:20-cv-00067-M Document 1 Filed 01/12/20               Page 1 of 13 PageID 1



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION


KIM TURNER,                                   )
                                              )
                       Plaintiff,             )
                                              )       CIVIL ACTION
vs.                                           )
                                              )       FILE No.
SHUN YA LLC and JUNMA LLC,                    )
                                              )
                       Defendants.            )

                                            COMPLAINT

        COMES NOW, KIM TURNER, by and through the undersigned counsel, and files this,

her Complaint against Defendants, SHUN YA LLC and JUNMA LLC, pursuant to the

Americans with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s

Accessibility Guidelines, 28 C.F.R. Part 36 (“ADAAG”).              In support thereof, Plaintiff

respectfully shows this Court as follows:

                                        JURISDICTION

        1.     This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendants’

failure to remove physical barriers to access and violations of Title III of the ADA.

                                             PARTIES

        2.     Plaintiff, KIM TURNER (hereinafter “Plaintiff”) is, and has been at all times

relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

        3.     Plaintiff is disabled as defined by the ADA.

        4.     Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,


                                                  1
    Case 3:20-cv-00067-M Document 1 Filed 01/12/20                    Page 2 of 13 PageID 2



grabbing, grasping and/or pinching.

       5.      Plaintiff uses a wheelchair for mobility purposes.

       6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. Her motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”)

       7.      Defendant, SHUN YA LLC (hereinafter “SHUN YA LLC”) is a Texas limited

liability corporation that transacts business in the State of Texas and within this judicial district.

       8.      Defendant, SHUN YA LLC, may be properly served with process via its

registered agent for service, to wit: M J Chau & Associates, PLLC, Registered Agent, 4545

Firewheel Drive, Plano, TX 75024.

       9.      Defendant, JUNMA LLC (hereinafter “JUNMA LLC”), is a Texas limited

liability corporation that transacts business in the State of Texas and within this judicial district.

       10.     Defendant, JUNMA LLC, may be properly served with process via its registered

agent for service, to wit: M J Chau & Associates, PLLC, Registered Agent, 4545 Firewheel

Drive, Plano, TX 75024.

                                   FACTUAL ALLEGATIONS

       11.     On or about March 18, 2019, Plaintiff was a customer at “Yama Izakaya &

Sushi,” a business located at 2625 Old Denton Road, Carrollton, TX 75007 referenced herein as



                                                   2
     Case 3:20-cv-00067-M Document 1 Filed 01/12/20               Page 3 of 13 PageID 3



the “Yama Izakaya & Sushi.”

       12.     Plaintiff again visited Yama Izakaya & Sushi as a customer and for advocacy

purposes on December 20, 219.

       13.     SHUN YA LLC is the lessee or sub-lessee of the real property and improvements

that are the subject of this action and operates Yama Izakaya & Sushi.

       14.     JUNMA LLC is the owner or co-owner of the real property and improvements

that Yama Izakaya & Sushi is situated upon and that is the subject of this action, referenced

herein as the “Property.”

       15.     Plaintiff has visited Yama Izakaya & Sushi and the Property twice before as a

customer and advocate for the disabled. Plaintiff intends on revisiting Yama Izakaya & Sushi

and the Property within six months or sooner, as soon as the barriers to access detailed in this

Complaint are removed and Yama Izakaya & Sushi and the Property are accessible again. The

purpose of the revisit is to be a regular customer, to determine if and when Yama Izakaya &

Sushi Store and the Property are made accessible, and to maintain standing for this lawsuit for

Advocacy Purposes.

       16.     Plaintiff intends on revisiting Yama Izakaya & Sushi and the Property to purchase

goods and/or services as a regular customer living in the vicinity as well as for Advocacy

Purposes, but does not intend to re-expose herself to the ongoing barriers to access and engage in

a futile gesture of visiting the public accommodation known to Plaintiff to have numerous and

continuing barriers to access.

       17.     Plaintiff’s access to the business(es) located at 2625 Old Denton Road, Carrollton,

TX    75007, Dallas County Property Appraiser’s parcel number 140409000A0010500 (“the

Property”), and/or full and equal enjoyment of the goods, services, foods, drinks, facilities,



                                                3
    Case 3:20-cv-00067-M Document 1 Filed 01/12/20                  Page 4 of 13 PageID 4



privileges, advantages and/or accommodations offered therein were denied and/or limited

because of her disabilities, and she will be denied and/or limited in the future unless and until

Defendants, SHUN YA LLC and JUNMA LLC, are compelled to remove the physical barriers to

access and correct the ADA violations that exist at Yama Izakaya & Sushi and the Property,

including those set forth in this Complaint.

       18.     Plaintiff travelled to Yama Izakaya & Sushi and the Property as a customer and as

an independent advocate for the disabled twice, encountered the barriers to access at Yama

Izakaya & Sushi and the Property that are detailed in this Complaint twice, engaged those

barriers, suffered legal harm and legal injury, and will continue to suffer such harm and injury as

a result of the illegal barriers to access present at Yama Izakaya & Sushi and the Property.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       19.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       20.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,


                                                 4
    Case 3:20-cv-00067-M Document 1 Filed 01/12/20                  Page 5 of 13 PageID 5



               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and nonproductivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       21.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;

       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       22.      The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       23.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       24.     Yama Izakaya & Sushi is a public accommodation and service establishment.

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the



                                                 5
    Case 3:20-cv-00067-M Document 1 Filed 01/12/20                Page 6 of 13 PageID 6



Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     Yama Izakaya & Sushi must be, but is not, in compliance with the ADA and

ADAAG.

       29.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       30.     Plaintiff has attempted to, and has to the extent possible, accessed Yama Izakaya

& Sushi and the Property in her capacity as a customer of Yama Izakaya & Sushi and the

Property and as an independent advocate for the disabled on two separate occassions, but could

not fully do so because of her disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at Yama Izakaya & Sushi and the Property

that preclude and/or limit her access to Yama Izakaya & Sushi and the Property and/or the

goods, services, facilities, privileges, advantages and/or accommodations offered therein,

including those barriers, conditions and ADA violations more specifically set forth in this

Complaint.

       31.     Plaintiff intends to visit Yama Izakaya & Sushi and the Property again within six

months or sooner as a customer and as an independent advocate for the disabled, in order to

utilize all of the goods, services, facilities, privileges, advantages and/or accommodations

commonly offered at Yama Izakaya & Sushi and the Property, but will be unable to fully do so

because of her disability and the physical barriers to access, dangerous conditions and ADA

violations that exist at Yama Izakaya & Sushi and the Property that preclude and/or limit her



                                                6
    Case 3:20-cv-00067-M Document 1 Filed 01/12/20                 Page 7 of 13 PageID 7



access to Yama Izakaya & Sushi and the Property and/or the goods, services, facilities,

privileges, advantages and/or accommodations offered therein, including those barriers,

conditions and ADA violations more specifically set forth in this Complaint.

       32.     Defendants, SHUN YA LLC and JUNMA LLC, have discriminated against

Plaintiff (and others with disabilities) by denying her access to, and full and equal enjoyment of

the goods, services, facilities, privileges, advantages and/or accommodations of Yama Izakaya &

Sushi and the Property, as prohibited by, and by failing to remove architectural barriers as

required by, 42 U.S.C. § 12182(b)(2)(A)(iv).

       33.     Defendants, SHUN YA LLC and JUNMA LLC, will continue to discriminate

against Plaintiff and others with disabilities unless and until Defendants, SHUN YA LLC and

JUNMA LLC, are compelled to remove all physical barriers that exist at Yama Izakaya & Sushi

and the Property, including those specifically set forth herein, and make E Yama Izakaya &

Sushi and the Property accessible to and usable by Plaintiff and other persons with disabilities.

       34.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s

access to Yama Izakaya & Sushi and the Property and the full and equal enjoyment of the goods,

services, facilities, privileges, advantages and accommodations of Yama Izakaya & Sushi and

the Property include, but are not limited to:

       (a)     ACCESSIBLE ELEMENTS:

       (i)     Near Yama Izakaya & Sushi, one (the western accessible parking space)

               accessible parking space has a slope in excess of 1:48 in violation of Section

               502.4 of the 2010 ADAAG standards and is not level. This violation made it




                                                 7
Case 3:20-cv-00067-M Document 1 Filed 01/12/20                 Page 8 of 13 PageID 8



          dangerous and difficult for Plaintiff to exit and enter their vehicle while parked at

          the Property.

  (ii)    Near Yama Izakaya & Sushi, the access aisle to the accessible parking space is

          not level due to the presence of an accessible ramp in the access aisle in violation

          of Section 502.4 of the 2010 ADAAG standards. This violation made it dangerous

          and difficult for Plaintiff to exit and enter their vehicle while parked at the

          Property.

  (iii)   Near Yama Izakaya & Sushi, the accessible curb ramp is improperly protruding

          into the access aisle of the accessible parking space in violation of Section 406.5

          of the 2010 ADAAG Standards. This violation made it difficult and dangerous

          for Plaintiff to exit/enter their vehicle.

  (iv)    Near Yama Izakaya & Sushi, the accessible parking spaces are missing proper

          identification signs in violation of Section 502.6 of the 2010 ADAAG standards.

          This violation made it difficult for Plaintiff to locate an accessible parking space.

  (v)     In Yama Izakaya & Sushi, the sushi bar is lacking any portion of the eating

          surface that has a maximum height of 34 (thirty-four) inches from the finished

          floor in violation of Section 902.3 of the 2010 ADAAG standards, all portions of

          the bar exceed 34 (thirty-four) inches in height from the finished floor. This

          violation made it difficult for Plaintiff to enjoy the unique eating experience at the

          sushi bar.

  (vi)    In Yama Izakaya & Sushi, the to-go/take-out counter lacking any portion of the

          counter that has a maximum height of 36 (thirty-six) inches from the finished

          floor in violation of Section 904.4 of the 2010 ADAAG standards, all portions of



                                              8
Case 3:20-cv-00067-M Document 1 Filed 01/12/20                   Page 9 of 13 PageID 9



          the to-go/take-out counter exceed 36 (thirty-six) inches in height from the finished

          floor. This violation made it difficult for Plaintiff to properly transact business at

          the Property.

  (vii)   Defendants fail to adhere to a policy, practice and procedure to ensure that all

          facilities are readily accessible to and usable by disabled individuals.

  YAMA IZAKAYA RESTROOMS

  (i)     The restroom lacks signage in compliance with Sections 216.8 and 703 of the

          2010 ADAAG standards. This made it difficult for Plaintiff and/or any disabled

          individual to locate accessible restroom facilities.

  (ii)    The restroom door requires an opening force in excess of 5lbs (five pounds) in

          violation of Section 309.4 of the 2010 ADAAG standards. This made it difficult

          for Plaintiff and/or any disabled individual to utilize the restroom facilities.

  (iii)   The lavatories and/or sinks in the restrooms have exposed pipes and surfaces and

          are not insulated or configured to protect against contact in violation of Section

          606.5 of the 2010 ADAAG standards. This made it difficult for Plaintiff and/or

          any disabled individual to safely utilize the restroom facilities.

  (iv)    The mirror in the bathrooms exceeds the maximum height permitted by Section

          603.3 of the 2010 ADAAG standards. This violation made it difficult for the

          Plaintiff and/or any disabled individual to properly utilize public features of the

          restroom.

  (v)     The height of the upper surface of the sink rim exceeds 34 inches in height from

          the finished floor in violation of Section 606.3 of the 2010 ADAAG standards.




                                             9
   Case 3:20-cv-00067-M Document 1 Filed 01/12/20                Page 10 of 13 PageID 10



              This made it difficult for Plaintiff and/or any disabled individual to utilize the

              restroom facilities.

       (vi)   The height of coat hook located in accessible restroom stall is above 48 (forty-

              eight) inches from the finished floor in violation of Section 308.2.1 of the 2010

              ADAAG standards. This made it difficult for Plaintiff and/or any disabled

              individual to utilize the restroom facilities.

       (i)    The height of the top of the toilet seat is above the maximum height of 19

              (nineteen) inches in violation of Section 604.4 of the 2010 ADAAG standards.

              This made it difficult for Plaintiff and/or any disabled individual to safely utilize

              the restroom facilities.

       35.    The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at Yama Izakaya & Sushi

and the Property.

       36.    Plaintiff requires an inspection of Yama Izakaya & Sushi and the Property in

order to determine all of the discriminatory conditions present at Yama Izakaya & Sushi and the

Property in violation of the ADA.

       37.    The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

       38.     All of the violations alleged herein are readily achievable to modify to bring

Yama Izakaya & Sushi and the Property into compliance with the ADA.

       39.    Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Yama Izakaya & Sushi and the Property is readily achievable



                                                10
   Case 3:20-cv-00067-M Document 1 Filed 01/12/20                   Page 11 of 13 PageID 11



because the nature and cost of the modifications are relatively low.

       40.     Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at Yama Izakaya & Sushi and the Property is readily achievable

because Defendants, SHUN YA LLC and JUNMA LLC, have the financial resources to make

the necessary modifications. According to the Dallas County Property Appraiser, the market

value of the Property is listed as $1,194,680.00.

       41.     Upon information and good faith belief, Yama Izakaya & Sushi and the Property

have been altered since 2010.

       42.     In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

       43.     Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that she will continue to suffer irreparable harm unless and until

Defendants, SHUN YA LLC and JUNMA LLC, are required to remove the physical barriers,

dangerous conditions and ADA violations that exist at Yama Izakaya & Sushi and the Property,

including those alleged herein.

       44.     Plaintiff’s requested relief serves the public interest.

       45.     The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendants.

       46.     Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendants, SHUN YA LLC and JUNMA LLC, pursuant to 42 U.S.C. §§ 12188

and 12205.

       47.     Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant



                                                 11
   Case 3:20-cv-00067-M Document 1 Filed 01/12/20                Page 12 of 13 PageID 12



injunctive relief to Plaintiff, including the issuance of an Order directing Defendants, SHUN YA

LLC and JUNMA LLC, to modify Yama Izakaya & Sushi and the Property to the extent required

by the ADA.

       WHEREFORE, Plaintiff prays as follows:

       (a)    That the Court find Defendant, SHUN YA LLC, in violation of the ADA and

              ADAAG;

       (b)    That the Court find Defendant, JUNMA LLC, in violation of the ADA and

              ADAAG;

       (c)    That the Court issue a permanent injunction enjoining Defendants, SHUN YA

              LLC and JUNMA LLC, from continuing their discriminatory practices;

       (d)    That the Court issue an Order requiring Defendants, SHUN YA LLC and

              JUNMA LLC, to (i) remove the physical barriers to access and (ii) alter the

              subject Yama Izakaya & Sushi and the Property to make it readily accessible to

              and useable by individuals with disabilities to the extent required by the ADA;

       (e)    That the Court award Plaintiff her reasonable attorneys' fees, litigation expenses

              and costs; and

       (f)    That the Court grant such further relief as deemed just and equitable in light of the

              circumstances.

                                            Dated: January 12, 2020.

                                            Respectfully submitted,

                                            Law Offices of
                                            THE SCHAPIRO LAW GROUP, P.L.

                                            /s/ Douglas S. Schapiro
                                            Douglas S. Schapiro, Esq.
                                            Northern District of Texas ID No. 54538FL


                                               12
Case 3:20-cv-00067-M Document 1 Filed 01/12/20     Page 13 of 13 PageID 13



                                Attorney-in-Charge of Plaintiff
                                The Schapiro Law Group, P.L.
                                7301-A W. Palmetto Park Rd., #100A
                                Boca Raton, FL 33433
                                Tel: (561) 807-7388
                                Email: schapiro@schapirolawgroup.com


                                Law Offices of
                                LIPPE & ASSOCIATES

                                 /s/ Emil Lippe, Jr.
                                 Emil Lippe, Jr., Esq.
                                 State Bar No. 12398300
                                 Lippe & Associates
                                 12222 Merit Drive, Suite 1200
                                 Dallas, TX 75251
                                 Tel: (214) 855-1850
                                 Fax: (214) 720-6074
                                 emil@texaslaw.com


                                ATTORNEYS FOR PLAINTIFF
                                KIM TURNER




                                  13
